DETAILED ACTION
Claims 1-20 are pending in the application. 


Notice of Pre-AIA  or AIA  Status
2.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.  	Claims 1, 3, 12 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woods et al (US 2003/0128324 A1). 

   	As per claim 1, Woods discloses a solid-state imaging apparatus (fig. 1, optical system, photo-detector array 128) comprising: 
  	a pixel array section (fig. 2, array configuration 200), including a plurality of pixels (fig. 2, pixels 216 and 220) arranged with a pixel pitch (fig. 2, pixels 216 and 220 are arranged in size (i.e. pitch)), the pixel array section having a central portion (fig. 2, pixels 216 are located in central portion) and an outer peripheral portion (fig. 2, pixels 220 are arranged at an outer peripheral portion), the pixel pitch being smaller at a greater distance away from the central portion toward the outer peripheral portion (as can be seen in fig. 2, the pixel size of pixels 220 are smaller around the boundary of the array configuration than at the central portion located at pixels 216).

   	As per claim 3, Woods further discloses the solid-state imaging apparatus according to claim 1, wherein each of the pixels has one of a rectangular shape, a concentric circular shape, and a concentric polygonal shape (para 0032).

   	As per claim 12, Woods further discloses the solid-state imaging apparatus according to claim 1, wherein the plurality of pixels in the pixel array section is two-dimensionally arranged in a matrix (fig. 2, array configuration 200 is arranged two-dimensionally, also see para 0040). 

   	As per claim 20, Woods further discloses electronic equipment comprising: 
  	a solid-state imaging apparatus including a pixel array section including a plurality of pixels arranged with a pixel pitch, the pixel array section having a central portion and an outer peripheral portion, the pixel pitch being smaller at a greater distance away from the central portion toward the outer peripheral portion (Claim limitations have been discussed and rejected, see claim 1 above). 


4.  	Claims 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kashiwagi et al (US 2010/0321516 A1).

   	As per claim 18, Kashiwagi discloses a solid-state imaging apparatus (fig. 1, digital camera 1, CCD 7) comprising: 
  	a pixel array section including a plurality of pixels (fig. 1, CCD 7, para 0018); and 
  	a controller (fig. 1, CPU 2) configured to determine an effective area for the plurality of pixels in the pixel array section such that drive of pixels is performed, (fig. 1, CPU 2, driver 8, timing generator 9, CPU determines effective area of pixels to be driven by timing generator (TG) 9, see para 0020, 0024, and 0039) and 88SYP329023 
  	perform control such that drive of pixels, among the plurality of pixels, located outside the effective area is halted (driving of pixels during AF mode, only the central portion (i.e. effective pixel area) of the pixel data is used, and pixel data outside of the central portion is not used, therefore driving of pixel is stopped, see associated written description, also see para 0039). 

  	As per claim 19, Kashiwagi further discloses the solid-state imaging apparatus according to claim 18,
  	wherein, on a basis of received sensor data, the controller determines the effective area on a per frame basis and performs the control such that the drive of the pixels located outside the effective area is halted (Kashiwagi discloses that in an image period (i.e. one frame), driving of pixels during AF mode, only the central portion (i.e. effective pixel area) of the pixel data is used, and pixel data outside of the central portion is not used, therefore driving of pixel is stopped, see associated written description, also see para 0037 and 0039). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.  	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Woods et al (US 2003/0128324 A1) in view of D’Amico et al (US 9,071,721 B1). 

   	As per claim 2, the solid-state imaging apparatus according to claim 1, wherein the pixel array section has a pixel arrangement including a concentric arrangement.

    	Woods fails to teach the limitations as recited above in claim 2. However, D’Amico discloses a camera system comprising an array of image pixels arranged concentrically (D’Amico, fig. 3, circular pixel array 200, see associated written description, also see col. 3 lines 19-27). 

   	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Woods in view of D’Amico, as a whole, by modifying the array as taught by Woods, to the circular pixel array as disclosed by D’Amico, because doing so would increase the sensitivity of the image sensor, thus enhancing the overall picture quality. 


6.  	Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Woods et al (US 2003/0128324 A1) in view of Yun et al (US 9,948,316 B1). 

  	As per claim 4, the solid-state imaging apparatus according to claim 1, further comprising: 
  	a pixel drive line configured to transmit a drive signal for driving the pixels; and
  	an output signal line configured to output, to an outside of the pixels, a pixel signal generated by the pixels, 83SYP329023
  	wherein the pixel drive line and the output signal line are each disposed to extend linearly in one of a horizontal direction and a vertical direction.

     	Woods fails to teach the limitations as claimed above in claim 4. However, Yun discloses an image sensor comprising pixel drive lines for driving the pixels, output lines for outputting the signal from the pixels, wherein the drive lines and output lines extend s horizontally and vertically (Yun, fig. 1, pixel array 10, row decoder 20, column readout circuit 70, see associated written description, also see col. 3 lines 16-26). 

    	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Woods in view of Yun, as a whole, by incorporating the column-parallel structure of driving/controlling the pixels as disclosed by Yun, into the optical system as disclosed by Woods, because doing so would provide a more efficient way of controlling the pixels, thus enhancing the operating efficiency of the pixels. 

   	As per claim 11, the solid-state imaging apparatus according to claim 1, further comprising: an AD conversion section disposed for each of the pixels and configured to perform AD conversion to a pixel signal output by the pixel.

   	Woods fails to teach the limitations above in claim 11. However, Yun discloses an image sensor comprising a column ADC section for converting analog signals to digital signals (Yun, fig. 1, comparison unit 40, counting unit 50, memory unit 60, see associated written description, also see fig. 3b for in-depth detail of ADC). 

  	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Woods in view of Yun, as a whole, by incorporating the column ADC circuit/layout as disclosed by Yun, into the optical system as disclosed by Woods, because doing so would provide a more efficient way of converting analog signals to digital signals, thus enhancing the speed of the imaging device. 

7.  	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Woods et al (US 2003/0128324 A1) in view of Ahn (US 2012/0056073 A1).

    	As per claim 10, the solid-state imaging apparatus according to claim 1, wherein each of the pixels includes an on-chip lens, and 85SYP329023the on-chip lens has a curvature, the curvature being identical for all the pixels.

    	Woods fails to teach the limitations above in claim 10. However, Ahn discloses a image sensor, wherein a microlens is placed above each pixel in the array (Ahn, fig. 1, pixel array 10, microlens 61, see associated written description). 

   	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Woods in view of Ahn, as a whole, by incorporating the microlens as disclosed by Ahn, into the imaging array as disclosed by Woods, because doing so would provide a more efficient way on focusing incoming light onto the pixel, thus enhancing the sensitivity of the image sensor as a whole. 


Allowable Subject Matter
8.  	Claims 5-9 and 13-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H MOREHEAD III whose telephone number is (571)270-3845. The examiner can normally be reached M - F 0930-1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN H MOREHEAD III/Examiner, Art Unit 2697                                                                                                                                                                                                        

/LIN YE/Supervisory Patent Examiner, Art Unit 2697